Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

2.	Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 8,430,399 (Huang et al.) (hereinafter “Huang”) in view of U.S. Patent No. 9,010,754 (Matsumoto) (hereinafter “Matsumoto”).
Regarding claim 1, Figs. 1-6 of Huang show a medium ejecting apparatus comprising: 
a first tray (210) to place a medium ejected; 
a second tray (221) provided so as to be pulled out from the first tray (210); and 
a stopper (220) accommodated in the first tray (210) together with the second tray (221) in a laid state, rotatably supported at a downstream end portion in a medium ejecting direction (direction E in Fig. 5) of the second tray (221), and provided with a slid portion (224), 
wherein the first tray (210) is provided with a sliding portion (211) to slide with respect to the slid portion (224) in response to an operation in which the second tray (221) is pulled out from the first tray (210) to raise the stopper (220).  Huang teaches most of the limitations of claim 1 including the first tray (210), but does not explicitly teach an ejection roller, as claimed.  Similarly, Huang does not teach that the first tray is a first tray to place the medium ejected by the ejection roller; as claimed. 
Matsumoto teaches that it is well-known in the art to provide a medium ejecting apparatus (Fig. 2) with an ejection roller (90) to eject a medium, for the purpose of discharging the medium to a first tray (67) to place the medium ejected by the ejection roller (90).  It would have been obvious to one having ordinary skill in the art before the effective filing date to provide the Huang apparatus with an ejection roller, for the purpose of discharging the medium to the first tray, as taught by Matsumoto. 
Regarding claim 2, as best understood, Figs. 1-6 of Huang show that the slid portion (224) has a protruding shape, and wherein the sliding portion (211) has a cam shape.  
Regarding claim 3, as best understood, Figs. 1-6 of Huang show that the second tray (221) is provided with a locking portion (227), and wherein the stopper (220) is provided with a locked portion (including 225) locked with the locking portion (227) in a risen state.  
Regarding claim 4, Figs. 1-6 of Huang show that the stopper (220) has a notch (unnumbered notch in element 224 on left side near arrow labeled “F” in Fig. 6) for exposing the downstream end portion in the medium ejecting direction (direction E in Fig. 5) of the second tray (221).
Conclusion
3.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS A MORRISON whose telephone number is (571)272-7221. The examiner can normally be reached M-F 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mike McCullough can be reached on 571-272-7805. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.









Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THOMAS A MORRISON/Primary Examiner, Art Unit 3653